


110 HR 7167 IH: Expanding Availability of VA Health

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7167
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand the
		  availability of health care provided by the Secretary of Veterans Affairs by
		  adjusting the income level for certain priority veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Expanding Availability of VA Health
			 Care Act of 2008.
		2.Expansion of
			 availability of health care provided by Secretary of Veterans Affairs by
			 adjusting the income level for certain priority veterans
			(a)Adjustment of
			 income levelSubsection
			 (a)(7) of section 1705 of title 38, United States Code, is amended by striking
			 who are eligible for treatment as a low-income family and
			 inserting whose incomes do not exceed 200 percent of the maximum income
			 of a family that is eligible for treatment as a low-income
			 family.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to patient enrollments in the system of
			 annual patient enrollment under section 1705 of title 38, United States Code,
			 for fiscal years beginning on or after the date of the enactment of this
			 Act.
			
